Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-2, 4-5, 8-9, 11-12, 15-20 and 35-39 are pending. claims 1, 4, 8, 9, 11, and 15 have been amended. Claims 3, 6-7, 10, 13-14 and 21-34 have been cancelled. Claims 35-39 have been added. Claims 19-20 and 38-39 have been withdrawn due to non-elected claims. Claims 1-2, 4-5, 8-9, 11-12, 15-18 and 35-37 have been examined.

Election/Restriction
Applicant’s election with traverse of Group I, claims 1-18, and the Species Group A: fibronectin of claim 9 and Species Group B: CD4+ of claim 12, in the reply filed on 1/31/2022 is acknowledged. Claims 19-20 have been withdrawn due to non-elected claims. 
Newly submitted claims 38-39 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Elected Group l. Claims 1-2, 4-5, 8-9, 11-12, 15-20 and 35-37, drawn to a microfluidic biochip device according to claim 1 comprising a housing and an imaging system.
Newly added Group Ill. Claims 38-39, drawn to a microfluidic biochip device according to claim 38 comprising a housing, a micro-gas exchanger and an imaging system.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Group I and Group IlI lack unity of invention because even though the inventions of these groups require the technical feature of a microfluidic biochip, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gurkan et al. (WO2016019142A1, Pub. Date: 02/04/2016). 
Gurkan et al. teaches a microfluidic biochip device (Par. 2) comprising: 
a housing including at least one microchannel defining at least one cell adhesion region, the at least one cell adhesion region being provided with at least one capturing agent that adheres a cell of interest to a surface of the at least one microchannel when a fluid sample containing cells is passed through the at least one microchannel (Par. 16: a microfluidic biochip device that includes a housing, the housing includes at least one microchannel that defines at least one cell adhesion region. The at least one cell adhesion region is coated with at least one bioaffinity ligand that adheres a cell of interest when a fluid containing cells is passed through the at least one microchannel); and 
an imaging system for measuring the morphology and/or quantity of cells of interest adhered by the at least one capturing agent to the surface of the at least one microchannel when the fluid sample is passed therethrough (Par. 16: the device also includes an imaging system that measures the quantity of cells adhered to the at least one bioaffinity ligand within the at least one microchannel when the fluid is passed through the channels).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 38-39 are withdrawn from consideration as being directed to a non-elected-invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Withdrawn Claim Rejections - 35 USC § 112
Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite in that "the shear stress" lacks antecedent basis. Claim 8 has been amended to overcome this rejection. Therefore this rejection has been withdrawn.

Claims 3, 8, 10, 13 and 14 are rejected under 35 U.S.C. 112(d). Cancelation of claims 3, 10, 13-14 and amendment of claim 8 have overcome these rejections. Therefore these rejections have been withdrawn.

Withdrawn Claim Rejections - 35 USC § 102
Claims 1-3, 9 and 15-17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gurkan et al. (WO2016019142A1). This rejection has been withdrawn in view of newly amended claim 1. 

Claim Objections
Claim 7 is missing in the list of the claims dated 05/11/2022. Claim 7 should appear as “canceled”, like claim 6. Correction is required.
Claim Interpretation
Claim 37 recites “the microchannels fluidly connected in series extend parallel to one another such that the fluid sample travels in a back-and-forth manner through all of the microchannels”. This limitation is interpreted according to the Specification Par. 117 and Fig. 3. Par. 117 and Fig. 3 indicate that the inlets and outlets 118, 120 can be connected in series via biomedical grade silicon tubing 160 and 162, respectively. This serial connection allows a single sample 120 to enter the synovial chip 100 at a single location (as indicated by the right arrow in Fig. 3) and individually pass through all three microchannels 114a-114c in a back-and-forth manner before exiting the synovial chip (as indicated by the left arrow in Fig. 3).

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the instant application, claim 8 recites “the variable width microchannel being configured to decrease shear stress on fluid flowing through the variable width microchannel along the length of the variable width microchannel”. The detailed examples of the “the variable width microchannel” is disclosed in Specification Par. 10, Par. 89, and Fig. 2B.
Claim 36 recites “the variable width microchannel is configured such that a mean flow velocity and shear stress of the fluid sample decreases along the direction of flow while a flow rate of the fluid sample is constant”. The detailed examples of the “the variable with microchannel” is disclosed in Specification Par. 10, Par. 45, Par. 89; and Fig. 2B, Fig. 30C.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 limitation ““the variable width microchannel being configured to decrease shear stress on fluid flowing through the variable width microchannel along the length of the variable width microchannel” and claim 36 limitation “the variable width microchannel is configured such that a mean flow velocity and shear stress of the fluid sample decreases along the direction of flow while a flow rate of the fluid sample is constant” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses the word “configured” coupled with functional language, although Specification Par. 10, Par. 89 and Fig. 2B disclose the shape of the microchannel, the disclosure of the shape of the microchannel does not cover the full scope of the limitations of claims 8 and 36, because the claims could encompass any modification or inclusion of other elements in the microchannel that result in variable width microchannel (but not disclosed), for example obstructions in the microchannel. Moreover, the claim does not recite any shape limitation. Thus, the boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, 15-17 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Gurkan et al. (WO2016019142A1, Pub date: 02/04/2016) in view of Groisman et al. (US20110044865A1, Pub date: 02/24/2011).
Regarding Claim 1, Gurkan discloses a microfluidic biochip device (Par. 2, The present invention is related to biochips, and particularly relates to biochips that rapidly and easily diagnose or identify hemoglobin disorders, such as hemoglobinopathies (e.g., sickle cell disease (SCD)) as well as biochips that monitor patient health and disease progression based on blood cell analysis), comprising: 
a housing including at least one microchannel defining at least one cell adhesion region, the at least one cell adhesion region being provided with at least one capturing agent that adheres a cell of interest to a surface of the at least one microchannel when a fluid sample containing cells is passed through the at least one microchannel (Par. 16, a microfluidic biochip device that includes a housing. The housing includes at least one microchannel that defines at least one cell adhesion region. The at least one cell adhesion region is coated with at least one bioaffinity ligand that adheres a cell of interest when a fluid containing cells is passed through the at least one microchannel); and 
an imaging system for measuring the morphology and/or quantity of cells of interest adhered by the at least one capturing agent to the surface of the at least one microchannel when the fluid sample is passed therethrough (Par. 16, The device
also includes an imaging system that measures the quantity of cells adhered to the at least one bioaffinity ligand within the at least one microchannel when the fluid is passed through the channels).
	Gurkan fails to specifically teach the microfluidic biochip wherein the at least one microchannel including a variable width microchannel having both a convergent and divergent cross-sectional area along the direction of flow such that the fluid sample experiences a variable shear rate gradient during flow through the variable width microchannel.
	Groisman teaches a device for reversibly sealing microfluidic chips against cover glasses (Par. 3). In detail, Groisman teaches that the inventive combination can be used with a variety of microfluidic chips with adherent or non-adherent cells on the substrates to provide an advanced and versatile “lab on a chip” platform for research and clinical experiments, including shear stress response, chemotaxis, motility, and real-time microscopy (Par. 12). Groisman teaches in Fig, 3 that the microchannel network of chip 24 had four separate lines of channel connecting the inlet and the outlet, indicated as channels a, b, c and d. Each channel line had a 0.6 mm wide test region 54 and a 1.2 mm wide test region 56, for studying shear stress responses of endothelial cells. The mean flow velocity and substrate shear stress, Ʈ, in two test regions of each channel line differed by a factor of two because of the 2-fold difference in the test region widths. The device also had 100 μm wide resistance channels 58 that were designed to provide a 4-fold difference in the total hydrodynamic resistance between different channel lines and 4-fold variation of the volumetric flow rate through them. Altogether, the device was designed to have 2-fold variation of τ between test regions with consecutive numbers, and a total 128 fold range in Ʈ. Fig. 3 shows that there are a divergent area and a convergent area along the direction of flow. Groisman also teaches that a single device can have test chambers (microchannels) with different values of shear stress covering a representative physiological range. The rolling and arrest assays can be performed with whole mammalian blood (Par. 18).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified 
the microfluidic biochip of Gurkan, to incorporate the features of the microchannel including a variable width microchannel having both a convergent and divergent cross-sectional area along the direction of flow such that the fluid sample experiences a variable shear rate gradient during flow through the variable width microchannel, as taught by Groisman. Doing so would provide a single device that can have microchannels with different values of shear stress covering a representative physiological range to study the rolling and arrest assays with whole mammalian blood as taught by Groisman (Groisman, Par. 18).
One of skill in the art would have a reasonable expectation of success in combining Gurkan with Groisman because both are directed to a microfluidic device comprising microchannels wherein cell adhesion/detachment is related to the flow shear stress. For example, Gurkan teaches that the relative positions of adhered RBCs and flow velocities were determined for the adhered RBCs, as well as shear stresses and drag forces acting on the cells at detachment (Gurkan, Par. 138, Fig. 11C-D).
	
Regarding Claim 8, Gurkan in view of Groisman discloses the biochip device wherein the variable width microchannel being configured to decrease shear stress on fluid flowing through the variable width microchannel along the length of the variable width microchannel (Groisman, Fig., 3 and Table 1 show that shear stress of fluid sample decreases from a-56 region to a-54 region along the fluid flowing path from inlet 50 to outlet 52). It would be obvious to use this configuration for the purpose of providing different shear stress to study cell adhesion as taught by Groisman (Groisman, Par. 40).

Regarding Claim 9, Gurkan in view of Groisman discloses the biochip device wherein the capturing agent comprising a bioaffinity ligand including at least one of fibronectin, laminin, and thrombospondin (Gurkan, Par. 16, The housing includes at least one microchannel that defines at least one cell adhesion region. The at least one cell adhesion region is coated with at least one bioaffinity ligand that adheres a cell of interest when a fluid containing cells is passed through the at least one microchannel. The bioaffinity ligands can include at least one of fibronectin, laminin, selectin, von Willebrands' Factor, thrombomodulin or a C146 antibody).

Regarding Claim 15, Gurkan in view of Groisman discloses the biochip device wherein the capturing agent being covalently immobilized to surfaces of each microchannel with a cross-linker (Gurkan, Par. 36, (A) Adhesion receptors from the immunoglobulin Superfamily (lgSF) BCAM/LU and integrin family (α4β1) are targeted for adhesion to endothelial and sub-endothelial associated proteins, FN and LN. (B) FN and LN are covalently tethered to the glass slide through a cross linker (GMBS) and a self-assembled silane monolayer coating (APTES)).

Regarding Claim 16, Gurkan in view of Groisman discloses the biochip device wherein the cross-linker being GMBS (Gurkan, Par. 36, (A) Adhesion receptors from the immunoglobulin Superfamily (lgSF) BCAM/LU and integrin family (α4β1) are targeted for adhesion to endothelial and sub-endothelial associated proteins, FN and LN. (B) FN and LN are covalently tethered to the glass slide through a cross linker (GMBS) and a self-assembled silane monolayer coating (APTES)).

Regarding Claim 17, Gurkan in view of Groisman discloses the biochip device wherein the imaging system comprising: an optical attachment member for connecting the housing to a cellular phone; and software usable by the cellular phone for quantifying the adhered cells of interest (Gurkan, Par. 12, the imaging system can include a mobile phone imaging system to visualize and quantify hemoglobin variant migration. The mobile phone imaging system can include a mobile telephone that is used to image   hemoglobin variant migration and a software application that recognizes and quantifies the hemoglobin band types and thicknesses to make a diagnostic decision. In some embodiments, the hemoglobin band types can include hemoglobin types CIA, S, F, and AO; Gurkan, Par. 87, the imaging system can include a mobile phone imaging system lo visualize and quantify hemoglobin variant migration. The mobile phone imaging system can include a mobile telephone that is used to image hemoglobin variant migration and a software application that recognizes and quantifies the hemoglobin band types and thicknesses to make a diagnostic decision. In some embodiments, the hemoglobin band types can include hemoglobin types CIA, S, F, and AO; Gurkan, Par. 95, The electrophoresis biochip described herein can integrate with (i.e. attach to, via an attachment member) a mobile device (e.g., iPhone, IPod) to produce objective and quantitative results).

Regarding claim 35, Gurkan in view of Groisman teaches the biochip device wherein the divergent cross- sectional area is positioned between an inlet port of the variable width microchannel for receiving the fluid sample and the convergent cross-sectional area (Groisman, Fig. 3 shows that the divergent cross- sectional area is positioned between an inlet and the convergent cross-sectional area). It would be obvious to use this configuration for the purpose of providing different shear stress to study cell adhesion as taught by Groisman (Groisman, Par. 40).

Regarding claim 36, Gurkan in view of Groisman teaches the biochip device wherein the variable width microchannel is configured such that a mean flow velocity and shear stress of the fluid sample decreases along the direction of flow (Groisman, Fig., 3 and Table 1 show that shear stress of fluid sample decreases from a-56 region to a-54 region along the fluid flowing path from inlet 50 to outlet 52; Groisman, Par. 52: values of νmax were used to calculate the surface shear stress as τ=4ηνmax/h, therefore the flow velocity is proportional to the shear stress, when shear stress decreases, the flow velocity also decreases) while a flow rate of the fluid sample is constant (Groisman, Par. 92: the device was tested using a given volumetric flow rate of 3.7 µl/min. Groisman, Par. 93: in a steady laminar flow in a microchannel driven by differential pressure, shear stress is a function of the pressure, ΔP, and channel geometry only). It would be obvious to use this configuration for the purpose of providing different shear stress to study cell adhesion as taught by Groisman (Groisman, Par. 40). 

Claims 2 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Gurkan (WO2016019142A1) in view of Groisman (US20110044865A1), as applied to claim 1 above, in further view of Sekizawa (US20090215158A1, Pub date: 08/27/2009).
Regarding Claim 2, Gurkan in view of Groisman discloses the biochip device of claim 1, the at least one microchannel comprising multiple microchannels fluidly connected together, each of the microchannels being provided with a different antibody for capturing different cell subpopulations from the fluid sample (Gurkan, Fig. 8, Par. 18: in some embodiments, the housing can include a plurality of microchannels. Each microchannel can include a separate cell adhesion region coated with at least one bioaffinity ligand. In other embodiments, at least two or at least three of the microchannels can include different bioaffinity ligands; Gurkan, Par. 128: antibody raised against a cellular protein (e.g., integrin, receptor, adhesion molecule), and sorted by optical recognition. In one embodiment, the present invention contemplates a microfluidic biochip (e.g., a microfluidic SCD biochip) comprising an interrogating antibody. In one embodiment, the antibody coats a microchannel surface. In one embodiment, the antibody captures a cell population of interest). 
Gurkan in view of Groisman does not specifically teach that the multiple microchannels are fluidly connected in series.
Sekizawa teaches a micro flow channel chip of the present invention has multiple grooves formed on a substrate to be connected in parallel or in series and capillaries, each of which is chemically-modified in a manner different from each other, laid respectively in the multiple grooves to collect detected data upon a fluid being supplied to the thus laid multiple capillaries (Par. 9). Sekizawa also teaches that each of the capillaries may be connected with each other in series (Par. 58).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the biochip device of Gurkan in view of Groisman, to connect the multiple microchannels in series, as taught by Sekizawa, because Sekizawa teaches that multiple grooves or capillaries may be connected in parallel or in series depending on appropriate situation (Sekizawa, Par. 58: although an example of different types of capillaries arranged in parallel is described in the above embodiment, a liquid supplied to each of the capillaries has only to have something in common, and each of the capillaries may be connected with each other in series). In addition, the court has held that rearrangement of parts normally requires only ordinary skill in the art and hence are considered routine expedients in the absence of new or unexpected results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). See MPEP 2144.04.V.C.
One of skill in the art would have a reasonable expectation of success in combining Gurkan in view of Groisman with Sekizawa because both are directed to a biochip device comprising multiple microchannels connected together.

Regarding claim 37, Gurkan in view of Groisman and Sekizawa teaches the biochip device the biochip device wherein the at least one microchannel comprising multiple microchannels fluidly connected in series according to claim 2 as outlined in detail above. When arranged in appropriate manner, the microchannels connected in series could provide a back-and forth flow pattern. Although Gurkan in view of Groisman and Sekizawa does not specifically teach that the connected microchannels fluidly wherein the fluid sample travels in a back-and-forth manner through all of the microchannels, the court has held that rearrangement of parts normally requires only ordinary skill in the art and hence are considered routine expedients in the absence of new or unexpected results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). See MPEP 2144.04.V.C.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gurkan (WO2016019142A1) in view of Groisman (US20110044865A1), as applied to claim 1 above, in further view of Suresh et al. (WO2016090264A1, Pub date: 06/09/2016) and Abbyad et al. (Sickling of red blood cells through rapid oxygen exchange in microfluidic drops. Lab Chip. 2010;10(19):2505-2512. doi:10.1039/c004390g).
Regarding Claim 4, Gurkan in view of Groisman discloses the biochip device of claim 1 as outlined in detail above. Gurkan also teaches the fluid comprising blood and the cells of interest being red blood cells (Par. 32, Figs. 9(AC) illustrate an overview of a SCD microfluidic biochip system for evaluation of red blood cell (RBC) adhesion and deformability in physiological flow conditions. (A) A microfluidic biochip containing 50 μm high channels that can interrogate unprocessed whole blood. The microfluidic biochip is placed on an automated microscope stage for high resolution image recording and analysis of single RBCs). 
Gurkan in view of Groisman fails to explicitly disclose a micro-gas exchanger for controlling the oxygen content of the blood prior to delivering the blood to the at least one microchannel. 
Suresh teaches a micro-gas exchanger for controlling the oxygen content of blood in at least one microchannel analytical device (Pg. 2, Lns. 15-20, In some aspects, the invention is a high throughput method of measuring a property of an individual cell under controlled gas conditions, comprising: flowing a fluid comprising a plurality of cells through one or more constrictions; obtaining a measurement of an individual cell in the fluid; and regulating a level of gas in the fluid; Pg. 9, Lns. 1-15, Fig. IA - Is a schematic of a microfluidic platform for investigation of biophysical alterations in sickle red blood cells (RBCs) under transient hypoxia conditions. The schematic of the microfluidic device with 0 2 control may be used for studying kinetics of cell sickling and unsickling and identification of cell sickling events from a microscopic image (arrows indicate the sickled RBCs)).
Although Suresh discloses that a deoxygenation of the blood sample occurs while the sample is within the microfluidic channel, Suresh also discloses that several methods have been developed to mimic oxygen depletion whereby HbS polymerization and subsequent cell sickling can be triggered (Page 43, lns. 2-7). Suresh cited Abbyad et al. as an example of DeOxy-medium exchange, which discloses a model controlling the oxygen content of the blood prior to delivering the blood to the at least one microchannel as outlined in detail below.
Abbyad teaches throughout the publication a microfluidic approach to study the sickling of red blood cells associated with sickle cell anemia by rapidly varying the oxygen partial pressure within flowing microdroplets (Abstract). In detail, Abbyad teaches that a schematic of the experimental setup is shown in Fig. 1A; by controlling the oxygen level of the incoming oil and aqueous phase, a change in the droplet oxygen concentration is obtained; after the gas exchange vials, it is important to maintain a virtually gas-tight environment. Therefore low gas permeability tubing made of polyether ether ketone (PEEK, Upchurch) was used to connect the vial to the NanoPort (Upchurch) inlets of the microfluidic device (Fig. 1B) (see page 2506, right hand column, Experimental setup section, 1st paragraph). Therefore, Abbyad teaches a model controls the oxygen content of the blood prior to delivering the blood to the at least one microchannel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Gurkan in view of Groisman, to incorporate the concept of investigation of biophysical alterations in sickle red blood cells (RBCs) under transient hypoxia conditions, as taught by Suresh, for the purpose of providing an in vitro model for vaso-occlusion in sickle cell anemia as taught by Suresh (Pg. 43, Lns. 1-15, an in vitro model with a well-defined vascular structure and a well-controlled hypoxia condition, would serve as an ideal tool to investigate many complex pathophysiological processes in vaso-occlusion; an in vitro model would have the potential to predict the conditions that would lead to vaso-occlusion and to improve the assessment of disease severity by quantifying the individual parameters that modulate vaso-occlusion).
It would have also been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Gurkan in view of Groisman and Suresh, to incorporate the features of controls the oxygen content of the blood prior to delivering the blood to the at least one microchannel, as taught by Abbyad, for the purpose of performing sequential analysis of flowing droplets which contain red blood cells and should offer a method for quickly varying experimental conditions to explore therapeutics that inhibit cell sickling as taught by Abbyad (Abbyad, Page 2506, left column, 2nd paragraph).
One of skill in the art would have a reasonable expectation of success in combining Gurkan in view of Groisman with Suresh and Abbyad because they are all directed to a device of analyzing sickled red blood cells.

Regarding Claim 5, Gurkan in view of Groisman, Suresh and Abbyad discloses the biochip device of claim 4 as outlined above. 
Suresh teaches the micro-gas exchanger providing hypoxic blood to the at least one microchannel (Pg. 9, Lns. 1-15, Fig. IA- Is a schematic of a microfluidic platform for investigation of biophysical alterations in sickle red blood cells (RBCs) under transient hypoxia conditions. The schematic of the microfluidic device with O 2 control may be used for studying kinetics of cell sickling and unsickling and identification of cell sickling events from a microscopic image (arrows indicate the sickled RBCs; Pg. 35, Lns. 20-25, It should be appreciated that methods provided herein allow for the real-time observation of hypoxia-induced changes in cell morphology. For example, cell sickling in response to low oxygen concentrations). Abbyad also teaches the micro-gas exchanger providing hypoxic blood to the at least one microchannel (See Abbyad Fig. 1; page 2506, right hand column, Experimental setup section, 1st paragraph). It would have been obvious to provide hypoxic blood to the at least one microchannel for the purpose of providing an in vitro model for vase-occlusion in sickle cell anemia as taught by Suresh (Pg. 43, Lns. 1-15).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gurkan (WO2016019142A1) in view of Groisman (US20110044865A1), as applied to claim 1 above, in further view of Schee-Toellner et al. (US 20150376701A1, Pub date: 12/31/2015).
Regarding Claim 11, Gurkan in view of Groisman discloses the biochip device of claim 1 as outlined in detail above. Gurkan in view of Groisman fails to explicitly disclose the capturing agent comprising at least one antibody for adhering to white blood cells when the fluid sample comprises synovial fluid.
Schee-Toellner teaches analyzing cells in a fluid sample, the fluid sample comprising synovial fluid and the cells of interest being white blood cells (Abstract, the present invention relates to methods and uses of FcRL4 expression and optionally RANKL expressing B cells as biomarkers and therapeutic target for treatment of an autoimmune and/or chronic disease associated with joint inflammation; Par. 7, useful as biomarkers for progression to autoimmune and/or chronic disease associated with joint inflammation: the presence of FcRL4 as RNA or as a B cell marker (FcRL4+ cells) in the synovium or blood; and/or the presence of RANKL-expressing B cells in the synovium or blood. Presence in the synovium may typically be determined by sampling the synovial tissue or fluid). Schee-Toellner also teaches the capturing agent comprising at least one antibody (Gurkan, Par. 16: the housing includes at least one microchannel that defines at least one cell adhesion region. The at least one cell adhesion region is coated with at least one bioaffinity ligand that adheres a cell of interest when a fluid containing cells is passed through the at least one microchannel. the bioaffinity ligands can include ... a C146 antibody).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the biochip device of Gurkan in view of Groisman, to incorporate the capturing agent comprising at least one antibody for adhering to white blood cells when the fluid sample comprises synovial fluid. As taught by Schee-Toellner, for the purpose of detecting autoimmune and/or chronic disease as taught by Schee-Toellner (Par. 8, the invention provides use of FcRL4 RNA, FcRL4-expressing B cells and/optionally RANKL-expressing B cells, in a blood sample or a synovial tissue or fluid sample, as a prognostic marker for, autoimmune and/or chronic disease associated with joint inflammation). Additionally, Gurkan in view of Groisman also teaches that the biochip device can quantitate membrane, cellular and adhesive properties of red blood cells and white blood cells of a subject to monitor disease severity, upcoming pain crisis, treatment response, and treatment effectiveness in a clinically meaningful way (Gurkan, Par. 17).
One of skill in the art would have a reasonable expectation of success in combining Gurkan in view of Groisman with Schee-Toellner because both are directed to a microfluidic device for analyzing white blood cells.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gurkan (WO2016019142A1) in view of Groisman (US20110044865A1) and Schee-Toellner (US 20150376701A1), as applied to claims 1 and 11 above, in further view of Irimia et al. (US20090298067A1, Pub date: 12/03/2009).
Regarding Claim 12, Gurkan in view of Groisman and Schee-Toellner discloses the biochip device of claim 11 as outlined in detail above. Gurkan in view of Groisman and Schee-Toellner fails to explicitly disclose the antibody comprising at least one of a CD4+, CDS+, and CD66b+ antibody.
lrimia teaches a microfluidic device comprising adhesion/capture regions coated with capture antibody (Par. 7), The invention features a method for isolating a desired cell from a sample by introducing the sample into a microfluidic device containing a binding moiety specific for the desired cell, allowing desired cells in the sample to bind to the binding moiety, and applying a shear stress to the microfluidic device so that desired cells remain bound while undesired cells do not; Par. 54: An exemplary embodiment of the invention provides a whole blood CD4+ T lymphocyte count assay using cell affinity chromatography in a microfluidic format. The device was functionalized with a specific antibody for affinity selection of target cells. Controlled shear stress applied in the microfluidic channel allows specific and efficient selection of CD4+ T cells), the antibody comprising at least one of a CD4+, CDS+, and CD66b+ antibody (Par. 11, the binding moieties can be selected from antibodies, antibody fragments; Par. 12, the sample can be a blood sample, the binding moiety can bind to CD66, CD14, CD4, CDS, EpCAM, E-Selectin, or P-Selectin).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Gurkan in view of Groisman and Schee-Toellner with the teaching of lrimia for the purpose of affinity isolation of specific cells as taught by lrimia (Par. 7: the invention features a method for isolating a desired cell from a sample by introducing the sample into a microfluidic device containing a binding moiety specific for the desired cell).
One of skill in the art would have a reasonable expectation of success in combining Gurkan in view of Groisman and Schee-Toellner with Irimia because they are all directed to a microfluidic device using capturing agent to detect targets.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gurkan (WO2016019142A1) in view of Groisman (US20110044865A1), as applied to claims 1 and 17 above, in further view of Afanasyev et al. (US 20100151474A1, Pub date: 06/17/2010).
Regarding Claim 18, Gurkan in view of Groisman discloses the biochip device of claim 17 as outlined in detail above. Gurkan in view of Groisman fails to explicitly disclose the imaging system further comprising a lens, a diffuser, a light emitting diode (LED), and an LED holder.
Afanasyev teaches a biochip imaging system (Abstract, A multifunctional device for measuring fluorescence, luminescence and light transmission for diagnostics. A sample carrier is designed in the form of a biochip, cell, pan or microplate), the imaging system further comprising a lens (Par. 60, Most of the known optical systems for the formation of the first optical system (11) make use of short focus lenses with a small working length), a diffuser (Par. 135, The screen is illuminated uniformly by illuminators (39a, 39b) and diffuses illumination in all directions, including the direction towards the object on the rear surface (43) of the specimen carrier), a light emitting diode (LED) (Par. 38, a) Directional diagram (indicatrix) of LED illumination; b) indicatrix of illumination of LED placed within a black cylinder; c) section of the LED holder), and an LED holder (Par. 38, c) section of the LED holder).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Gurkan in view of Groisman with the teaching of Afanasyev, for the purpose of providing multi-modal imaging of an immobilized diagnostic specimen as taught by Afanasyev (Par. 8, In diagnostics devices biological specimens may be layered onto a solid carrier, for example, designed as slides [2] or biochips; Par. 34, Another object of this invention is the method for performing diagnostics tests of a specimen immobilized on a solid carrier or placed in a reaction mixture. In accordance with the method, a diagnostics mode is chosen from a group including measurements of fluorescent and luminescent radiation, light scattering or transmission).
One of skill in the art would have a reasonable expectation of success in combining Gurkan in view of Groisman with Afanasyev because both are directed to a microfluidic device using a imaging system.

Response to Arguments
Applicant’s arguments filed on 05/11/2022 have been fully considered. New ground of rejection is applied to the newly amended claims. 
Applicants argued that Suresh does not specifically teach a single conduit having both convergent and divergent portions as stated in the amended claim 1. 
These arguments are found persuasive. However, in view of the amended claim 1, new ground of rejection is applied to claim 1 as outlined in detail above (Office action, Page 8-11), which will not be repeat here.

Applicants argued that Suresh does not specifically teach controlling the oxygen content of the blood prior to delivering the blood to the at least one microchannel.
These arguments are found not persuasive. Although Suresh discloses that a deoxygenation of the blood sample occurs while the sample is within the microfluidic channel, Suresh also discloses that several methods have been developed to mimic oxygen depletion whereby HbS polymerization and subsequent cell sickling can be triggered. Suresh further cited Abbyad et al. (5-hydroxymethyl-2-furfural modifies intracellular sickle hemoglobin and inhibits sickling of red blood cells. Br J Haematol. 2005;128(4):552-561. doi:10.1111/j.1365-2141.2004.05332.x) as an example of DeOxy-medium exchange, which discloses a model controlling the oxygen content of the blood prior to delivering the blood to the at least one microchannel. In view of amended claims 1 and 4, new ground of rejection is applied to amended claim 4 as outlined in detail above (Office action, Page 16-19), which will not be repeat here.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/XIAOYAN ZOU/Examiner, Art Unit 1641        

/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641